277 F.2d 441
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant,v.A. F. HINDS, Appellee.
No. 18099.
United States Court of Appeals Fifth Circuit.
April 18, 1960.

Herbert W. Peterson, Birmingham, Ala., Claude D. Scruggs, Guntersville, Ala., Rives, Peterson, Pettus & Conway, Birmingham, Ala., of counsel, for appellant.
Joe Starnes, Starnes and Starnes, Guntersville, Ala., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and BROWN, Circuit Judges.
PER CURIAM.


1
This attempted appeal from an order denying defendant's motion for judgment notwithstanding the verdict, but granting its alternative motion for a new trial is not an appeal from a final decision of which this Court has jurisdiction. 28 U.S.C.A. 1291; Ford Motor Co. v. Busam Motor Sales, 6 Cir., 1950, 185 F.2d 531; Balicki v. Central Greyhound Lines, Inc., 3 Cir., 1945, 150 F.2d 402. The appeal is therefore


2
Dismissed.